DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to the specification filed on 9/3/21 is entered because it corrects the naming of a known chemical, the disclosed chemical formula has not changed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 8-9, 11-17, 19, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0135492 A1) as evidenced by Bouchoule et al. (Sidewall passivation assisted by a silicon coverplate during Cl2 –H2 and HBr inductively coupled plasma etching of InP for photonic devices, J. Vac. Sci. Technol. B 26, Mar/Apr 2008 (Pages 66-674)), and as evidenced by Valerie et al. (“OXIDATION BEHAVIOUR OF NICKEL SILICIDES INVESTIGATED BY AES AND XPS”, Surface Science Letters,  Surface Science 134 (1983) L537-L542).

A method comprises: etching a target film formed on a substrate through an opening of a mask (204 + 206 + 208) formed on the target film 202 (Figs. 2A – 2B) with plasma generated from a mixed gas obtained by adding a gas having a carbonyl bond (CO carbon monoxide) to a halogen-containing gas (HBr) [0028], the silicide target film 202 containing silicon, and the mask being formed of a transition metal, layer 204 is formed of materials such as a titanium nitrate (TiN) or tantalum nitrate (TaN) layer [0038] which include a transition metal as the term “formed” is interpreted a “bring together parts or combine to create (something)”.
It is noted that Kim does not disclose CO and HBr in a single example.
However, Kim clearly recites gas type combinations that accomplish the same function.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine any of the oxygen containing gases with any of the halogen gases listed by Kim in order to accomplish the function of etching the silicide. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

However, Kim discloses [0028] In some embodiments, the etching gas comprises a noble gas, such as argon, helium, or the like. In some embodiments, the process gas may further comprise an oxygen containing gas, such as oxygen (O.sub.2), or carbon monoxide ( CO) to achieve a predetermined profile and selectivity to an underlying layer. In some embodiments, the process gas may further comprise nitrogen gas (N.sub.2) or hydrogen gas (H.sub.2). In some embodiments, the etching gas comprises a halogen gas such as chlorine (Cl.sub.2), boron trichloride (BCl.sub.3), or hydrogen bromide (HBr).
In other words Kim teaches that CO gas is added to effectively control the etched features profile as well as the etching selectivity of the target film versus the masking materials. In technical terms, one of ordinary skill in the art, at the time the invention was filed, would know that the profile control is obtained by deposition of a passivation layer deposited, during the etching process, on the sidewalls of the etched features to protect them from lateral etching which is the cause of etched profile to deviate from the intended mask opening as evidenced by Bouchoule et al. (Sidewall passivation assisted by a silicon coverplate during Cl2 –H2 and HBr inductively coupled plasma etching of InP for photonic devices, J. Vac. Sci. Technol. B 26„2…, Mar/Apr 2008 (Pages 66-674)). The reference of Bouchoule is not relied on to teach etching of InP for photonic devices, but is only relied on to teach that profile control is controlled by oxygen containing and other gases flow rates namely that the good anisotropy 
The concept of profile control being controlled by oxygen containing and other gases flow rates namely that the good anisotropy observed during etching is due to the formation of a passivation layer on the sidewalls is a very well-known concept by any one of ordinary skill in the art of plasma etching.
As a result Kim at least suggests an addition ratio of the gas having the carbonyl bond CO with respect to a total flow rate of the mixed gas is adjusted thereby controlling an adhering amount of a passivation layer deposition which is reaction product containing the transition metal from the mask which has been sputter etched by ion bombardment and adhering to a side wall of the opening in the mask as a passivation layer to prevent lateral etching of the etched feature sidewalls. This also means that during the etching the reaction product is obviously vaporized and removed, and the reaction product contains the transition metal sputtered from the mask and carbon and oxygen from the gas having the carbonyl bond, since Kim obtains an opened etched hole, all the etched materials have been vaporized and evacuated by the vacuum pump because there is no other physical or chemical exhaust method 

As to claim 2, Kim teaches [0023] The process chamber 302 has an inner volume 305 that may include a processing volume 304. The processing volume 304 may be defined, for example, between a substrate support pedestal 308 disposed within the process chamber 302 for supporting a substrate 310 during processing and one or more gas inlets, such as a showerhead 314 and/or nozzles provided at predetermined locations. In some embodiments, the substrate support pedestal 308 may include a mechanism that retains or supports the substrate 310 on the surface of the substrate support pedestal 308, such as an electrostatic chuck, a vacuum chuck, a substrate retaining clamp, or the like (not shown). In some embodiments, the substrate support pedestal 308 may include mechanisms for controlling the substrate temperature (such as heating and/or cooling devices, not shown) and/or for controlling the species flux and/or ion energy proximate the substrate surface. In embodiments, the substrate temperature may be maintained at a temperature between about 30 to 250 degrees Celsius. In embodiments, process chamber 302 is suitable for providing a source power (Ws) of about 100 watts to about 3000 watts, and a bias power (Wb) of about 30 watts to about 500 watts. In embodiments, process chamber 302 is suitable for providing a source power (Ws) of about 1500 watts, and a bias power (Wb) of about 100 watts. In some embodiments, the processing volume 304 is maintained at a pressure of 3 mTorr to about 100 mTorr. In embodiments, process chamber conditions described herein are suitable for reacting a process gas of the present disclosure with nickel silicide as described herein. 

Ni+4CO  [Wingdings font/0xE0]  Ni(CO).sub.4		[0036]
Note that the transformation does not necessarily require ionization, and therefore, is possible only if CO comes in contact with the Ni, which in turns requires at least a form of condensation of CO on the substrate surface condensation would have occurred only if the predetermined temperature of Kim (including 30 degrees) is lower than a temperature represented by a vapor pressure curve of a carbon monoxide complex of the transition metal with respect to a set pressure value in the etching. Also note that Kim discloses [0037] In embodiments, soluble products may be removed by contacting the workpiece with DI water in amounts sufficient to remove the soluble products. In embodiments, volatile products may be exhausted or pumped away from the workpiece. Volatility of Ni(CO).sub.4 also requires the predetermined temperature of Kim is lower than a temperature represented by a vapor pressure curve of a carbon monoxide complex of the transition metal with respect to a set pressure value in the etching, otherwise the transition metal carbon monoxide complex would not volatilize. The same applies to Ti and Ta. The limitation of “the predetermined temperature is lower than a temperature represented by a vapor pressure curve of a carbon monoxide complex of the transition metal with respect to a set pressure value in the etching” amounts to a mental step since no specific pressure, no specific temperature and no specific metal has been claimed. In addition if Kim is successful in etching the silicide without leaving Ti or Ta residues then necessarily the predetermined temperature of Kim (including 30 degrees) is lower than a temperature represented by a vapor pressure curve of a carbon monoxide complex of the transition metals Ti or Ta with respect to a set pressure value in the etching, since the exact same etching process applied to the same substrate must yield the exact same result of etching.
OXIDATION BEHAVIOUR OF NICKEL SILICIDES INVESTIGATED BY AES AND XPS”, Surface Science Letters, Surface Science 134 (1983) L537-L542).



 Claim Rejections - 35 USC § 103
Claims 1-3, 5-6,  8-19, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsunuma et al. (US 2016/0379834 A1).
Katsunuma discloses a method for etching an etching target layer which contains silicon and is provided with a metal-containing mask thereon. The method includes: generating plasma of a first processing gas containing a fluorocarbon gas in a processing container that accommodates the etching target layer and the mask to form a fluorocarbon-containing deposit on the mask and the etching target layer; and generating plasma of a second processing gas containing an inert gas in the processing container to etch the etching target layer by radicals of the fluorocarbon contained in the deposit. A plurality of sequences, each including the generating the plasma of the first processing gas and the generating the plasma of the second processing gas, are performed (abstract) 

Katsunuma discloses [0045] A coolant flow path 24 is provided inside the second plate 18b. The coolant flow path 24 constitutes a temperature adjustment mechanism. The coolant flow path 24 is supplied with a coolant from a chiller unit provided outside the processing container 12, through a pipe 26a. The coolant supplied to the coolant flow path 24 is returned to the chiller unit through a pipe 26b. In this manner, the coolant is circulated between the coolant flow path 24 and the chiller unit. The temperature of the wafer W supported by the electrostatic chuck ESC is controlled by controlling the temperature of the coolant.
Katsunuma is successful in etching the silicide without leaving W residues then necessarily the predetermined temperature of Katsunuma is lower than a temperature represented by a vapor pressure curve of a carbon monoxide complex of the transition metal W with respect to a set pressure value in the etching, since the exact same etching process applied to the same substrate must yield the exact same result of etching.
Katsunuma discloses [0038] The etching target layer EL is a silicon containing layer. The etching target layer EL may be, for example, a silicon oxide film or a low-dielectric constant film (i.e., a Low-K film). When the etching target layer EL is a low-dielectric constant film, examples of the low-dielectric constant film which may be used herein include a SiOC film, a SiOCH film, a SiO.sub.2 film, a SiOF film, a Si--H-containing SiO.sub.2 film, a hydrogen silsesquioxane (HSQ) film, a porous silica film, a methyl group-containing SiO.sub.2 film, a methyl silsesquioxane (MSQ) film, and a porous MSQ film. Further, the etching target layer EL may be a monolayer 

Katsunuma discloses [0050] The gas supply pipe 38 is connected with a gas source group 40 via a valve group 42 and a flow rate controller group 44. The gas source group 40 includes a plurality of gas sources. For instance, the gas source group 40 includes a source of a fluorocarbon gas, a source of an inert gas, and a source of an oxygen-containing gas. The gas source group 40 may include, as a source of the fluorocarbon gas, a source of one or more fluorocarbon gases. The fluorocarbon gas may be any fluorocarbon gas such as, for example, C.sub.4F.sub.8 gas or C.sub.4F.sub.6 gas. In an exemplary embodiment, the source of the inert gas is a source of a noble gas. The noble gas which may be used herein includes any noble gas such as, for example, He gas, Ne gas, Ar gas, Kr gas, or Xe gas. The source of the oxygen-containing gas may be, for example, a source of oxygen gas (O.sub.2 gas). Further, the oxygen-containing gas may be any gas containing oxygen, or a carbon oxide gas such as, for example, CO gas or CO.sub.2 gas. The gas source group 40 may further include a source of nitrogen gas (N.sub.2 gas), as the inert gas, or for the purpose of the reaction with hydrogen in the low-dielectric constant film.
[0060] Then, in method MT, a plurality of sequences SQ are performed. Each of the plurality of sequences SQ includes step ST1 and step ST2. In step ST1, plasma of a processing gas (a first processing gas) is generated in the processing container 12 in which the wafer W is accommodated. Therefore, in step ST1, the processing gas is supplied into the processing container 12 from a gas source selected among the plurality of gas sources of the gas source 
[0061] In step ST1, plasma of the processing gas containing the fluorocarbon gas is generated, and dissociated fluorocarbon is deposited on the surface of the wafer W, so that a deposit DP is formed as illustrated in FIGS. 5 and 6. Further, the deposit DP is also formed on an object around the wafer W (in an example, the focus ring FR). 
[0062] In step ST1, a condition may be selected such that the deposition of the dissociated deposit on the wafer W is dominant to the etching of the etching target layer EL by the active species generated by the dissociation of the fluorocarbon gas. Examples of the fluorocarbon gas include a fluorocarbon gas having many carbon atoms with respect to fluorine atoms in the molecule, for example, C.sub.4F.sub.8 gas, C.sub.4F.sub.6 gas. Further, a relatively low power may be set as the power of the high frequency waves of the first high frequency power source 62. Further, a relatively low power may be set as the power of the high frequency bias of the second high frequency power source 64. 
[0063] Hereinafter, various conditions in step ST1 are exemplified. 
[0064] Pressure in processing container: 10 mTorr (1.33 Pa) to 150 mTorr (20.00 Pa) 


[0068] Power of high frequency waves for plasma generation: 100 W to 500 W 
[0069] Power of high frequency bias: 0 W to 300 W 
[0070] Negative DC voltage of power source 70: -1,000 V to 0 V 
[0071] In the subsequent step ST2, the etching target layer EL is etched. In step ST2, plasma of the processing gas (the second processing gas) is generated in the processing container 12 to facilitate reaction of the fluorocarbon in the deposit DP with the constituent material of the etching target layer EL. Therefore, in step ST2, the processing gas is supplied into the processing container 12 from a gas source selected among the plurality of gas sources of the gas source group 40. The processing gas contains an inert gas. In an exemplary embodiment, the inert gas is a noble gas such as Ar gas. The inert gas may be nitrogen gas. In another exemplary embodiment, the processing gas may contain a noble gas as the inert gas, and may further contain nitrogen gas. In still another exemplary embodiment, the processing gas may contain a noble gas and an oxygen-containing gas, and may further contain nitrogen gas. Further, in step ST2, the exhaust device 50 is operated, so that the pressure in the processing container 12 is set to a predetermined pressure. Further, in step ST2, the high frequency waves from the first high frequency power source 62 are supplied to the lower electrode LE. Further, in step ST2, the high frequency bias from the second high frequency power source 64 is supplied to the lower electrode LE. In step ST2 of an exemplary 
[0072] Hereinafter, various conditions in step ST2 are exemplified. 

[0073] Pressure in processing container: 10 mTorr (1.33 Pa) to 150 mTorr (20.00 Pa) 
[0074] Processing gas [0075] Ar gas: 500 sccm to 1,500 sccm [0076] N.sub.2 gas: 0 sccm to 400 sccm [0077] O.sub.2 gas: 0 sccm to 50 sccm 
[0078] Power of high frequency waves for plasma generation: 100 W to 500 W 
[0079] Power of high frequency bias: 0 W to 300 W 
[0080] Negative DC voltage of power source 70: -1,000 V to 0 V 
[0081] In step ST2, plasma of the inert gas is generated, and ions are drawn to the wafer W. Accordingly, the fluorocarbon contained in the deposit DP reacts with radicals and the constituent material of the etching target layer EL, and reaction products are exhausted. As a result of the performance of step ST2, as illustrated in FIG. 7, the etching target layer EL is etched. 

It is noted that Katsunuma does not disclose CO and halogen in a single example.
However, Katsunuma clearly recites gas type combinations that accomplish the same function.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine any of the oxygen containing gases with any of the halogen gases listed by Katsunuma in order to accomplish the function of etching the silicon containing 
One of ordinary skill in the art would know that the deposits on the sidewalls would include at least traces of atoms of the mask sputtered by ion bombardment. Making the deposits containing at least atom traces of the metal containing mask. Applicant did not claim that all the deposits are removed by the etching step.
It is also noted that does not expressly disclose “an addition ratio of the gas having the carbonyl bond with respect to a total flow rate of the mixed gas is adjusted thereby controlling an adhering amount of a reaction product containing the transition metal and adhering to a side wall of the opening in the mask”.

	However, Katsunuma  teaches [0031] In an exemplary embodiment, the second processing gas further contains an oxygen-containing gas. In the exemplary embodiment, an active species of oxygen is generated by generating the plasma of the oxygen-containing gas. The active species of oxygen contributes to removal of excess deposit. Thus, excessive reduction of the opening of the mask is suppressed. Further, when the workpiece includes an area where the mask provides a wide opening (hereinafter, referred to as a "wide area") and an area where the mask provides a narrow opening (hereinafter, referred to as a "narrow area"), a lot of deposit is formed on the etching target layer in the wide area, as compared with the narrow area. Meanwhile, in the wide area, the deposit amount reduced by the active species of 
	Katsunuma clearly discloses that the oxygen amount or flow from O2 or CO is a result effective variable effective is controlling the amount of deposit on the etched feature sidewalls.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to control the CO flow in order to control the amount of adhered deposits which amount to an addition ratio of the gas having the carbonyl bond with respect to a total flow rate of the mixed gas is adjusted thereby controlling an adhering amount of a reaction product containing the transition metal and adhering to a side wall of the opening in the mask.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to control the CO flow, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  


Response to Arguments
Applicant's arguments filed 9/3/21 have been fully considered but they are not persuasive because, after further detailed consideration of the cited art of record, both Kim and Katsunuma at least suggest that the oxygen containing gas, including CO, is a result effective variable that is used to control the etching profile through control of the amount of oxygen . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD DAHIMENE whose telephone number is (571)272-2410. The examiner can normally be reached 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 5712721465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D/Examiner, Art Unit 1713                                                                                                                                                                                                        /DUY VU N DEO/Primary Examiner, Art Unit 1713